Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 4, 1991 (People v At*390kins, 177 AD2d 492), affirming a judgment of the County Court, Nassau County, rendered June 9, 1988.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Balletta, J. P., Rosenblatt, Miller and Thompson, JJ., concur.